As filed with the Securities and Exchange Commission on August 27, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21625 Investment Company Act file number Intrepid Capital Management Funds Trust (Exact name of registrant as specified in charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Address of principal executive offices) (Zip code) Mark F. Travis 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, FL 32250 (Name and address of agent for service) 1-904-246-3433 Registrant's telephone number, including area code Date of fiscal year end: 09/30/14 Date of reporting period:6/30/14 Item 1. Schedule of Investments. Schedule of Investments June 30, 2014 (Unaudited) Intrepid Capital Fund Shares Value COMMON STOCKS - 48.99% Commercial& Professional Services - 3.85% FTI Consulting, Inc. (a) $ Tetra Tech, Inc. Consumer Durables & Apparel - 4.56% Coach, Inc. Mattel, Inc. Consumer Services - 0.26% Speedway Motorsports, Inc. Diversified Financials - 7.49% Berkshire Hathaway, Inc. - Class B (a) Oaktree Capital Group LLC The Bank of New York Mellon Corp. Energy - 5.46% Bill Barrett Corp. (a) Newfield Exploration Co. (a) Northern Oil and Gas, Inc. (a) Health Care Equipment & Services - 2.57% Intuitive Surgical, Inc. (a) Materials - 1.08% Hawkins, Inc. Media - 3.17% Corus Entertainment, Inc. - Class B (b) World Wrestling Entertainment, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 2.48% Bio-Rad Laboratories, Inc. (a) Retailing - 5.66% Aaron's, Inc. American Eagle Outfitters, Inc. Staples, Inc. Software & Services - 7.40% Amdocs Ltd. (b) Check Point Software Technologies Ltd. (a)(b) Microsoft Corp. The Western Union Co. Technology Hardware & Equipment - 3.48% Cisco Systems, Inc. Ingram Micro, Inc. (a) Telecommunication Services - 1.53% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $193,893,064) Principal CORPORATE BONDS - 20.82% Amount Capital Goods - 0.91% Oshkosh Corp. 8.500%, 03/01/2020 $ Consumer Durables & Apparel - 1.91% Smith & Wesson Holding Corp. 5.875%, 06/15/2017 (c)(d)(Cost: $8,487,000; Original acquisition date: 6/11/2013) Consumer Services - 3.72% Regis Corp. 5.750%, 12/05/2017 (c)(d)(Cost: $8,275,000; Original acquisition date: 11/27/2013) Ruby Tuesday, Inc. 7.625%, 05/15/2020 Speedway Motorsports, Inc. 6.750%, 02/01/2019 Energy - 7.06% EPL Oil & Gas, Inc. 8.250%, 02/15/2018 Northern Oil & Gas, Inc. 8.000%, 06/01/2020 PetroQuest Energy, Inc. 10.000%, 09/01/2017 PHI, Inc. 5.250%, 03/15/2019 (c)(Cost: $5,901,481; Original acquisition date: 3/6/2014) Food & Staples Retailing - 0.67% SpartanNash Co. 6.625%, 12/15/2016 (c)(d)(Cost: $3,123,920; Original acquisition date: 2/6/2013) Food, Beverage & Tobacco - 1.50% Cott Beverages, Inc. 8.125%, 09/01/2018 Household & Personal Products - 0.72% Central Garden & Pet Co. 8.250%, 03/01/2018 Materials - 1.42% AuRico Gold, Inc. 7.750%, 04/01/2020 (b)(c)(Cost: $6,633,019; Original acquisition date: 3/17/2014) Retailing - 0.92% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Transportation - 1.99% Quality Distribution LLC / QD Capital Corp. 9.875%, 11/01/2018 Swift Services Holdings, Inc. 10.000%, 11/15/2018 TOTAL CORPORATE BONDS (Cost $94,946,821) Total Investments (Cost $288,839,885) - 69.81% Other Assets in Excess ofLiabilities - 30.19% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Security is restricted to resale. The aggregate value of restricted securities at June 30, 2014 was $33,004,249 which represented 7.1% of net assets. (d) Security is considered illiquid and may be difficult to sell. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Schedule of Open Forward Currency Contracts June 30, 2014 (Unaudited) Counterparty of Contract Forward Expiration Date Currency to be Received Amount of Currency to be Received Currency to be Delivered Amount of Currency to be Delivered Unrealized Depreciation Morgan Stanley 08/27/14 U.S. Dollars Canadian Dollars $ ) Morgan Stanley 08/27/14 U.S. Dollars Canadian Dollars ) $ ) The accompanying footnotes are an integral part of these Schedules of Investments. Schedule of Investments June 30, 2014 (Unaudited) Intrepid Small Cap Fund Shares Value COMMON STOCKS - 25.44% Commercial& Professional Services - 3.85% FTI Consulting, Inc. (a) $ Tetra Tech, Inc. Diversified Financials - 2.21% Dundee Corp. (a)(b) Energy - 0.76% Newfield Exploration Co. (a) Insurance - 1.48% Aspen Insurance Holdings Ltd. (b) Materials - 2.30% AuRico Gold, Inc. (b) Pan American Silver Corp. (b) Royal Gold, Inc. Media - 3.63% Corus Entertainment, Inc. - Class B (b) World Wrestling Entertainment, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 3.04% Bio-Rad Laboratories, Inc. (a) Retailing - 0.75% Aaron's, Inc. Software & Services - 4.98% Amdocs Ltd. (b) CSG Systems International, Inc. Global Payments, Inc. Technology Hardware & Equipment - 1.53% Ingram Micro, Inc. (a) Telecommunication Services - 0.91% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $130,257,662) PREFERRED STOCK - 0.73% Commercial & Professional Services - 0.73% Pitney Bowes International Holdings, Inc. (a)(c)(Cost: $5,129,050; Original acquisition date: 6/24/2014) TOTAL PREFERRED STOCK (Cost $5,129,050) Total Investments (Cost $135,386,712) - 26.17% Other Assets in Excess ofLiabilities - 73.83% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. (c) Security is restricted to resale. The aggregate value of restricted securities at June 30, 2014 was $5,024,609 which represented 0.7% of net assets. Schedule of Open Forward Currency Contracts June 30, 2014 (Unaudited) Counterparty of Contract Forward Expiration Date Currency to be Received Amount of Currency to be Received Currency to be Delivered Amount of Currency to be Delivered Unrealized Depreciation Morgan Stanley 08/11/14 U.S. Dollars Canadian Dollars $ ) Morgan Stanley 08/11/14 U.S. Dollars Canadian Dollars 7,700,000 ) $ ) The accompanying footnotes are an integral part of these Schedules of Investments. Schedule of Investments June 30, 2014 (Unaudited) Intrepid Income Fund Shares Value COMMON STOCK - 1.09% Media - 1.09% Corus Entertainment, Inc. - Class B (a) $ TOTAL COMMON STOCK (Cost $1,076,394) Principal CORPORATE BONDS - 50.53% Amount Capital Goods - 1.74% Oshkosh Corp. 8.500%, 03/01/2020 $ Consumer Durables & Apparel - 4.62% Smith & Wesson Holding Corp. 5.875%, 06/15/2017 (b)(c)(Cost: $4,688,000; Original acquisition date: 6/11/2013) Consumer Services - 7.97% Regis Corp. 5.750%, 12/05/2017 (b)(c)(Cost: $4,225,000; Original acquisition date: 11/27/2013) Ruby Tuesday, Inc. 7.625%, 05/15/2020 Speedway Motorsports, Inc. 6.750%, 02/01/2019 Energy - 14.80% EPL Oil & Gas, Inc. 8.250%, 02/15/2018 Northern Oil & Gas, Inc. 8.000%, 06/01/2020 PetroQuest Energy, Inc. 10.000%, 09/01/2017 PHI, Inc. 5.250%, 03/15/2019 (b)(Cost: $3,176,167; Original acquisition date: 3/6/2014) Food & Staples Retailing - 1.96% SpartanNash Co. 6.625%, 12/15/2016 (b)(c)(Cost: $2,082,613; Original acquisition date: 2/6/2013) Food, Beverage & Tobacco - 3.87% Cott Beverages, Inc. 8.125%, 09/01/2018 Household & Personal Products - 2.08% Central Garden & Pet Co. 8.250%, 03/01/2018 Materials - 3.02% AuRico Gold, Inc. 7.750%, 04/01/2020 (a)(b)(Cost: $3,204,710; Original acquisition date: 3/17/2014) Retailing - 5.55% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Rent-A-Center, Inc. 6.625%, 11/15/2020 4.750%, 05/01/2021 Transportation - 4.92% Quality Distribution LLC / QD Capital Corp. 9.875%, 11/01/2018 Swift Services Holdings, Inc. 10.000%, 11/15/2018 TOTAL CORPORATE BONDS (Cost $52,537,393) Shares PREFERRED STOCK - 4.00% Commercial & Professional Services - 4.00% Pitney Bowes International Holdings, Inc. (b)(d)(Cost: $4,287,100; Original acquisition date: 5/2/2014) TOTAL PREFERRED STOCK (Cost $4,287,100) Total Investments (Cost $57,900,887) - 55.62% Other Assets in Excess ofLiabilities - 44.38% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Foreign issued security. (b) Security is restricted to resale. The aggregate value of restricted securities at June 30, 2014 was $21,921,064 which represented 20.7% of net assets. (c) Security is considered illiquid and may be difficult to sell. (d) Non-income producing security. Schedule of Open Forward Currency Contracts June 30, 2014 (Unaudited) Counterparty of Contract Forward Expiration Date Currency to be Received Amount of Currency to be Received Currency to be Delivered Amount of Currency to be Delivered Unrealized Depreciation Morgan Stanley 9/11/2014 U.S. Dollars Canadian Dollars $ ) The accompanying footnotes are an integral part of these Schedules of Investments. Schedule of Investments June 30, 2014 (Unaudited) Intrepid Disciplined Value Fund Shares Value COMMON STOCKS - 55.35% Commercial& Professional Services - 2.40% FTI Consulting, Inc. (a) $ Tetra Tech, Inc. Consumer Durables & Apparel - 4.11% Coach, Inc. Mattel, Inc. Diversified Financials - 8.10% Northern Trust Corp. Oaktree Capital Group LLC The Bank Of New York Mellon Corp. Energy - 1.90% Newfield Exploration Co. (a) Health Care Equipment & Services - 9.41% Intuitive Surgical, Inc. (a) Laboratory Corp. of America Holdings (a) Quest Diagnostics, Inc. Insurance - 1.53% Aspen Insurance Holdings Ltd. (b) Materials - 3.22% AuRico Gold, Inc. (b) Newmont Mining Corp. Pan American Silver Corp. (b) Media - 0.49% World Wrestling Entertainment, Inc. Pharmaceuticals, Biotechnology & Life Sciences - 0.93% Bio-Rad Laboratories, Inc. (a) Retailing - 4.70% American Eagle Outfitters, Inc. Staples, Inc. Software & Services - 10.89% Amdocs Ltd. (b) Check Point Software Technologies Ltd. (a)(b) CSG Systems International, Inc. Global Payments, Inc. Microsoft Corp. Teradata Corp, (a) The Western Union Co. Technology Hardware & Equipment - 6.04% Apple, Inc. Cisco Systems, Inc. Telecommunication Services - 1.63% Telephone & Data Systems, Inc. TOTAL COMMON STOCKS (Cost $21,420,801) Total Investments (Cost $21,420,801) - 55.35% Other Assets in Excess ofLiabilities - 44.65% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. The accompanying footnotes are an integral part of these Schedules of Investments. Footnotes to the Schedules of Investments June 30, 2014 1. Fair Value Measurement The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of their financial statements. These policies are in conformity with accounting principles generally accepted in the United States ("GAAP"). Valuation of Securities The Trust has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. • Level 1 - Quoted prices in active markets for identical securities. • Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). • Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). Equity investments, including common stocks, foreign issued common stocks, exchange-traded funds, closed end mutual funds and real estate investments trusts, which are traded on an exchange are valued at the last sale price reported by the exchange on which the securities are primarily traded on the day of valuation.If there are no sales on a given day for securities traded on an exchange, the latest bid quotation will be used.If there is no Nasdaq Official Closing Price for a Nasdaq-listed security or sale price available for an over-the-counter security, the mean of the latest bid and asked quotations from Nasdaq will be used.When using the market quotations or closing price provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Investment in mutual funds, including money market funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds and will be classified as Level 1 securities. Debt securities, such as corporate bonds, convertible bonds, senior loans, preferred securities and U.S. government agency issues for which market quotations are not readily available may be valued based on information supplied by independent pricing services using matrix pricing formulas and/or independent broker bid quotations.Debt securities with remaining maturities of 60 days or less may be valued on an amortized cost basis, which involves valuing an instrument at its cost and thereafter assuming a constant amortization to maturity of any discount or premium, regardless of the impact of fluctuating rates on the fair value of the instrument.These securities will generally be classified as Level 2 securities. Forward currency contracts derive their value from the underlying currency prices.These are valued by a pricing service using pricing models.The models use inputs that are observed from active markets, such as exchange rates.These contracts are classified as Level 2. Any securities or other assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Advisor pursuant to procedures established under the general supervision and responsibility of the Funds' Board of Trustees and will be classified as Level 3 securities. The inputs of methodology used for valuing securities may not be an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of June 30, 2014, in valuing the Funds' investments carried at fair value: Description Level 1 Level 2 Level 3 Total Intrepid Capital Fund Assets Common Stocks* $ $
